            Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES                                 )
INTERNATIONAL PENSION FUND, by and through                  )
its Board of Trustees as administered by the Central        )
Collection Unit of the International Union of               )
Bricklayers and Allied Craftworkers                         )
620 F Street, N.W.                                          )
Washington, D.C. 20004,                                     )
                                                            )
                                     Plaintiff,             )
                                                            )
                      v.                                    )
                                                            )
82 CONTRACTING INC.                                         )
13 Maybeck Drive                                            )
East Setauket, New York 11733,                              )
                                                            )
               Serve: Statutory Agent                       )
                      Jeffrey Kirchner                      )
                      13 Maybeck Drive                      )
                      East Setauket, New York 11733         )
                                                            )
                                     Defendant.             )

                                         COMPLAINT

                    (TO COLLECT CONTRIBUTIONS AND OTHER
                   AMOUNTS DUE TO EMPLOYEE BENEFIT FUND)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the following:

                                           PARTIES

       1.      Plaintiff, Bricklayers & Trowel Trades International Pension Fund ("International

Pension Fund") is an employee pension benefit plan as that term is defined in Section 3(1) of the

Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(1). The

International Pension Fund is a multiemployer plan as that term is defined in Section 3(37) of

ERISA, 29 U.S.C. § 1002(37). The International Pension Fund was established and is maintained

in accordance with its Restated Agreement and Declaration of Trust. The International Pension
            Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 2 of 9



Fund is administered at 620 F Street, N.W., in Washington D.C. The members of the Board of

Trustees of the International Pension Fund are fiduciaries as provided in the International Pension

Fund’s Restated Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA,

29 U.S.C. § 1002(21). The Trustees bring this action for the benefit of the beneficiaries of the

International Pension Fund.

       2.       Defendant 82 Contracting Inc. is a New York corporation and has an office located at

13 Maybeck Drive, in East Setauket, New York, and at all times relevant to this action has been an

“employer in an industry affecting commerce” as defined in Sections 3(5), (11), and (12) of ERISA,

29 U.S.C. §§ 1002(5), (11) and (12).

                                 JURISDICTION AND VENUE

       3.       This is an action to collect contributions and other amounts due to an employee

pension benefit plan under the terms of a collective bargaining agreement and trust agreement and for

other appropriate equitable relief. This Court has subject matter jurisdiction under §§ 502(a)(3), (g)

and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3), (g) and 1145, and supplemental jurisdiction pursuant

to 28 U.S.C. § 1367.

       4.       This Court has personal jurisdiction over the Defendant pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132(e)(2).

       5.       Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2).

                                              FACTS

       6.       Defendant 82 Contracting Inc. has been bound and signatory at all relevant times to

collective bargaining agreements with International Union of Bricklayers and Allied Craftworkers




                                                  2
             Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 3 of 9



Local Union No. 1 New York (“Collective Bargaining Agreements”), that govern the wages, benefits

and terms and conditions of employment of employees performing work for the Defendant.

       7.       Pursuant to the Collective Bargaining Agreements the Defendant agreed to pay certain

sums of money to the Plaintiff for all hours of work it performed covered by the Collective Bargaining

Agreements.

       8.       During the months of August 2017 through the present, the Defendant performed

work covered by the Collective Bargaining Agreements.

       9.       During the months of July 2019 through the present, the Defendant has failed to report

and pay all amounts owing to the Plaintiff as required by the Collective Bargaining Agreements and

the Plaintiff’s Restated Agreement and Declaration of Trust.

       10.      Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(B) of ERISA, 29 U.S.C. § 1132(g)(2)(B), an employer

who fails to pay required contributions on time is liable for interest at the rate of 15% per annum from

the due date of each monthly payment.

       11.      Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(C) of ERISA, 29 U.S.C. § 1132(g)(2)(C), an employer

who fails to pay required contributions on time also is liable for an amount equal to the greater of an

additional calculation of interest on the unpaid contributions at the rate of 15% per annum from the

due date of each monthly payment, or liquidated damages in the amount of 20% of the total

contributions owed.




                                                   3
              Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 4 of 9



        12.      Pursuant to the Plaintiff’s Restated Agreement and Declaration of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D), an employer

who fails to pay required contributions is liable for all attorneys' fees and costs of collection.

                                               COUNT I

                (UNREPORTED AND UNPAID CONTRIBUTIONS AND OTHER
                    AMOUNTS OWED TO EMPLOYEE BENEFIT FUND)

        13.      Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 12 as if fully set forth in this Count I.

        14.      During the months of July 2019 through the present, the Defendant has failed to

report and pay all contributions owing to the Plaintiff for covered work it performed within Local

1 NY, cover group 1, which is covered by the Collective Bargaining Agreements.

        15.      Because the Defendant has failed to comply with its duty to submit monthly hour

remittance reports, the Plaintiff has been required to estimate the amount of contributions due by

the Defendant for covered work performed to date.

        16.      The most recent 12 months for which the Defendant reported hours to the Plaintiff

for covered work performed in Local 1 NY, cover group 1, was July 2018 through June 2019.

        17.      During these 12 months, the Defendant reported a total of 6,823 hours, or an

average 568.58 hours per month for covered work performed in Local 1 NY, cover group 1.

        18.      The applicable contribution rate payable to the Plaintiff for work performed in

Local 1 NY, cover group 1, during the period of July 2019 through November 2019 is $2.41 per

hour.

        19.      The Defendant therefore owes estimated monthly contributions of $1,370.28 per

month during each month from July 2019 through the present. The Defendant therefore owes the



                                                    4
               Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 5 of 9



Plaintiff $6,851.40 ($1,370.28 x 5 months) in estimated contributions for covered work performed

during July 2019 through November 2019 within Local 1 NY, cover group 1.

         20.      Under the Collection Procedures and ERISA, the Defendant also owes interest at

the rate of 15% per annum from the due date of each monthly payment, and in addition an amount

equal to the greater of an additional calculation of interest on the unpaid contributions at the rate

of 15% per annum, or liquidated damages in the amount of 20% of the total contributions owed.

         21.      By virtue of the failure to pay all amounts as contractually required, the Defendant

is in contravention of the Collective Bargaining Agreements and the obligations under the

Plaintiff’s Restated Agreement and Declaration of Trust, the General Collection Procedures of the

Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers, and

Section 515 of ERISA.

         22.      The Plaintiff is entitled to judgment against the Defendant for all contributions owed,

plus interest owed on unpaid contributions at the rate of 15%, plus an amount equal to the greater of

an additional calculation of interest on the unpaid contributions at the rate of 15% per annum, or

liquidated damages in the amount of 20% of the total contributions owed, plus attorneys' fees and

costs.

         23.      The Plaintiff will also seek a judgment in this action against the Defendant for all

contributions, interest, liquidated damages and attorneys’ fees and costs which become due, or are

estimated to be due, subsequent to the filing of this action, during the pendency of this action, and up

to the date of judgment.




                                                    5
              Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 6 of 9



                                               COUNT II

                                  (AMOUNTS OWED FOR LATE
                                  CONTRIBUTION PAYMENTS)

        24.      The Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 23 as if fully set forth in this Count II.

        25.      The Defendant paid the contributions owed for work performed in Local 1 NY, cover

group 1, under the Collective Bargaining Agreements during the periods of August 2017 through

October 2017, September 2018 through February 2019, and April 2019 through June 2019 after the

due date.

        26.      Pursuant to the International Pension Fund’s Restated Agreement and Declaration of

Trust and the General Collection Procedures of the Central Collection Unit of the International Union

of Bricklayers and Allied Craftworkers, the International Pension Fund is entitled to assess employers

that submit required monthly fringe benefit contributions by the due date for such payments with

interest at the rate of 15% per annum from the due date of each monthly payment, and in addition an

amount equal to the greater of an additional calculation of interest on the late paid contributions at the

rate of 15% per annum, or liquidated damages in the amount of 20% of the total late paid

contributions.

        27.      The Defendant failed to submit its contributions for work performed in Local 1 NY,

cover group 1, during the periods of August 2017 through October 2017, September 2018 through

February 2019, and April 2019 through June 2019 by the due date for such payments. The Defendant

therefore owes, and has failed to pay to the Plaintiff, the interest plus the greater of additional interest

or liquidated damages owed as a result of these late payments.

        28.      The Plaintiff is entitled to judgment against the Defendant for liquidated damages on

the late paid contributions in the amount of $3,830.55 (calculated at the rate of 20% of the late paid



                                                     6
            Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 7 of 9



contributions), plus interest to be calculated at the rate of 15% per annum from the due date of each

payment.

       WHEREFORE, Plaintiff prays judgment on Counts I and II as follows:

       A.      For estimated unpaid contributions in the amount of $6,851.40 due and owing to the

Plaintiff for work performed during the months of July 2019 through November 2019 in Local 1 NY,

cover group 1, plus interest from the due date of each unpaid monthly contribution payment through

the date of judgment, plus an amount equal to the greater of an additional calculation of interest on

each unpaid monthly contribution payment from the due date of each monthly payment through the

date of judgment, or liquidated damages in the amount of 20% of the total unpaid contributions owed,

as provided for in the Plaintiff’s Restated Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and pursuant to 29 U.S.C. § 1132(g)(2).

       B.      For $3,830.55 in liquidated damages (calculated at the rate of 20% of the delinquent

contributions) for late paid contributions owed for work performed in Local 1 NY, cover group 1, and

Local 1 NY, cover group 1, under the Agreements for the periods August 2017 through October 2017,

September 2018 through February 2019, and April 2019 through June 2019, plus interest to be

calculated at the rate of 15% per annum from the due date of each payment, as provided for in the

Plaintiff’s Restated Agreements and Declarations of Trust, the General Collection Procedures of the

Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers, and

pursuant to 29 U.S.C. § 1132(g)(2).

       C.      Costs and reasonable attorneys' fees for collection as required by the Collective

Bargaining Agreement, Plaintiff’s Restated Agreements and Declarations of Trust, the General




                                                 7
            Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 8 of 9



Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and 29 U.S.C. § 1132(g)(2), up to the date of judgment.

       D.      For such contributions, interest, liquidated damages, and reasonable attorneys’ fees

and costs that may accrue and/or are found to be due and owing to the Plaintiff subsequent to the

filing of this Complaint, during the pendency of this action, and up to the date of judgment.

       E.      Such further relief as the Court deems appropriate.


                                               Respectfully submitted,

Dated: December 30, 2019                       O’DONOGHUE & O’DONOGHUE LLP
                                               5301 Wisconsin Avenue, N.W., Suite 800
                                               Washington, D.C. 20015
                                               Telephone: (202) 362-0041
                                               Facsimile: (202) 237-1200
                                               cgilligan@odonoghuelaw.com


                                       By:     /s/ Charles W. Gilligan
                                               Charles W. Gilligan (Bar No. 394710)
                                               Attorney for the Plaintiff




                                                  8
          Case 1:19-cv-03846-RJL Document 1 Filed 12/30/19 Page 9 of 9



                                  CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to be

served by certified mail in accordance with the requirements of Section 502(h) of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 30th day of December 2019, on

the following:



                 The Office of Division Counsel
                 Associate Chief Counsel (TE/GE) CC:TEGE
                 Room 4300
                 1111 Constitution Avenue
                 Washington, DC 20224

                 Secretary of Labor
                 200 Constitution Ave., N.W.
                 Washington, DC 20210

                 Attention: Assistant Solicitor for Plan Benefits Security


                                                       /s/ Charles W. Gilligan
                                                           Charles W. Gilligan




                                                   9
